DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 29, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “wherein the upper spindle is in the same position when the valve is in the closed and opened configurations” is unclear and indefinite. The upper spindle rotates in order to move the lower spindle / seat disc into and out of engagement with the valve seat. Therefore, the upper spindle will be in different positions based on the rotation. For examination purposes, the limitation will be read as --wherein the upper spindle in non-rising--.
Regarding claims 29 and 34, the limitations ”wherein, rotation of the upper spindle in the first direction causes the biasing force generated by the biasing member to act on the lower spindle such that the sealing portion of the lower spindle sealingly engages the valve seat” is unclear and indefinite. It is unclear and indefinite how the biasing member would act on the lower spindle such that the sealing portion of the lower spindle engages the valve seat. Claims 29 and 34 depend from claims 27 and 31, respectively. Claims 27 and 31 both claim the lower spindle threadably engaged to a lower portion of the valve body. The lower portion cannot move without being rotated and therefore, the biasing force would not act on the lower spindle such that the sealing portion of the lower spindle engages the valve seat. For examination purposes, the limitations will be read as -- wherein, rotation of the upper spindle in the first direction causes the biasing force generated by the biasing member to act on the lower spindle--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21, 23, and 27-35, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (U.S. Patent No. 957, 593).
Regarding claim 16, Allen discloses:
A valve for conveying fluid, comprising:
a valve body (A, B) comprising a valve seat (a) and defining an inlet and an outlet in fluid communication with one another (see Figure 1; page 1, lines 79-86, 95-99)
a gland nut (H) mounted to the valve body A, B (page 2, lines 8-14)
a lower spindle (D, d) threadably engaged to the valve body A, B (page 1, lines 103-110)
a seat disc (C) mounted to the lower spindle D, d (page 1, lines 100-102)
an upper spindle (E, K) matingly engaged to the lower spindle (D, d) such that rotation of the upper spindle (E, K) causes the lower spindle (D, d) to rotate (page 2, lines 1-4, 38-56)
a biasing member (M) extending between the upper (E, K) and lower (D, d) spindles and biasing the upper spindle (M) into sealing engagement with the gland nut (H), wherein the valve is movable between a closed configuration in which the seat disc (C) sealingly engages the valve seat (a) and prevents fluid flow from the inlet to the outlet and an open configuration in which the seat disc (C) is disengaged from the valve seat (a) and enables fluid flow from the inlet to the outlet (page 2, lines 26-56)
Regarding claim 17, Allen discloses:
wherein the upper spindle (E, K) is non-rising (page 1, lines 51-66)
Regarding claim 18, Allen discloses:
wherein when the valve is in the open configuration, rotation of the upper spindle (E, K) in a first direction causes the lower spindle (D, d) to begin threading off of the valve body (A, B) and moving toward the valve seat a (page 2, lines 38-56)
Regarding claim 19, Allen discloses:
wherein when the valve is in the closed configuration, rotation of the upper spindle (E, K) in a second direction different from the first direction causes the lower spindle (D, d) to begin threading back onto the valve body (A, B) and moving away from the valve seat a (page 2, lines 38-56)
Regarding claim 20, Allen discloses:
a first sealing member (L) between the gland nut (H) and the upper spindle (E, K), wherein the biasing member (M) biases the upper spindle (E, K) into contact with the first sealing member (L) to compress the first sealing member (L) between the gland nut (H) and the upper spindle E, K (page 2, lines 26-38)
Regarding claim 21, Allen discloses:
a second sealing member (G) between the gland nut (H) and the upper spindle E, K (page 2, lines 15-25)
Regarding claim 23, Allen discloses:
wherein the upper (K) and lower (D, d, E) spindles are rotatable relative to the gland nut (H) and the valve body A, B
Regarding claim 27, Allen discloses:
A manual valve module comprising:
Please note that “for a cryogenic cylinder control system” is being regarded as an intended use recitation. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, “for a cryogenic cylinder control system” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
a housing (piping connected to A)
a manual valve supported by the housing (piping connected to A), the manual valve comprising:
a valve body (A, B) comprising a valve seat (a) and defining an inlet and an outlet in fluid communication with one another (see Figure 1; page 1, lines 79-86, 95-99)
a gland nut (H) mounted to the valve body (A, B), the gland nut (H) including a sealing cavity defined by a plurality of inner surfaces (page 2, lines 8-14)
a lower spindle (D, d, C) threadably engaged to a lower portion of the valve body (A, B), the lower spindle (D, d, C) including a sealing portion (C) configured to engage with the valve seat a (page 1, lines 100-110; page 2, lines 1-4)
an upper spindle (E, K) disposed in an upper portion of the valve body (A, B), the upper spindle (E, K) engaged to the lower spindle (D, d, C) such that rotation of the upper spindle (E, K) causes rotation of the lower spindle D, d, C (page 2, lines 1-4, 38-56)
a sealing member (L) disposed around a portion of the upper spindle E, K (page 2, lines 26-37)
a biasing member (M) extending between and exerting a biasing force on the upper spindle (E, K) and the lower spindle (D, d, C), wherein the biasing force exerted on the upper spindle (E, K) causes the sealing member (L) to sealingly engage with the sealing cavity of the gland nut H (page 2, lines 26-37)
Regarding claim 28, Allen discloses:
wherein rotation of the upper spindle (E, K) in a first direction causes the upper spindle (E, K) and the lower spindle (D, d, C) to rotate relative to the valve body (A, B), the gland nut (H), and the sealing member (L) such that the lower spindle (D, d, C) unthreads from the lower portion of the valve body (A, B) and moves longitudinally away from the upper spindle E, K (page 2, lines 38-56)
Regarding claim 29, Allen discloses:
wherein, rotation of the upper spindle (E, K) in the first direction causes the biasing force generated by the biasing member (M) to act on the lower spindle D, d, C
Further regarding this limitation, when the lower spindle D, d, C is at it’s highest point and contacting the upper spindle at E, the biasing force exerted on E will also be exerted on d.
Regarding claim 30, Allen discloses:
wherein, the upper spindle (E, K) comprises a tool engaging portion (N) configured to engage with a tool during rotation of the upper spindle E, K (page 2, lines 5-7)
Regarding claim 31, Allen discloses:
A manual valve module, comprising:
Please note that “for a cryogenic cylinder control system” is being regarded as an intended use recitation. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, “for a cryogenic cylinder control system” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
a housing (piping connected to A)
a manual valve supported by the housing (piping connected to A), the manual valve comprising:
a valve body (A, B) comprising a valve seat (a)and defining an inlet and an outlet in fluid communication with one another (see Figure 1; page 1, lines 79-86, 95-99)
a lower spindle (D, d, C) threadably engaged to a lower portion of the valve body (A, B), the lower spindle (D, d, C) including a sealing portion (C) configured to engage with the valve seat a (page 1, lines 100-110)
an upper spindle (E, K) disposed in an upper portion of the valve body (A, B), the upper spindle (E, K) engaged to the lower spindle (D, d, E) such that rotation of the upper spindle (E, K) causes rotation of the lower spindle D, d, C (page 1, lines 1-4; 38-56)
a biasing member (M) extending between the upper spindle (E, K) and the lower spindle (D, d, C), wherein rotation of the manual valve in a first direction causes the upper (E, K) and lower (D, d, C) spindles to rotate relative to the valve body A, B (page 2, lines 26-56)
Regarding claim 32, Allen discloses:
a gland nut (H) mounted to the valve body A, B
a sealing member (L) disposed around a portion of the upper spindle (E, K), wherein rotation of the upper spindle (E, K) in the first direction causes the biasing member (M) to generate a biasing force acting on the upper spindle (E, K) such that the sealing member (L) sealingly engages the gland nut H (page 2, lines 26-37)
Regarding claim 33, Allen discloses:
wherein rotation of the manual valve in the first direction causes the upper (E, K) and lower (D, d, C) spindles to rotate relative to the valve body (A, B), the gland nut (H), and the sealing member L (page 2, lines 38-56)
Regarding claim 34, Allen discloses:
wherein, rotation of the upper spindle (E, K) in the first direction causes the biasing force generated by the biasing member (M) to act on the lower spindle D, d, C 
Further regarding this limitation, when the lower spindle D, d, C is at it’s highest point and contacting the upper spindle at E, the biasing force exerted on E will also be exerted on d.
Regarding claim 35, Allen discloses:
wherein, the upper spindle (E, K) comprises a tool engaging portion (N) configured to engage with a tool during rotation of the manual valve (page 2, lines 5-7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Anderson (U.S. Patent No. 1,855,539).
Regarding claim 22, Allen discloses the invention as essentially claimed, but fails to disclose wherein the first sealing member comprises a tapered outer surface.
Anderson teaches a reciprocating valve wherein a first sealing member (12) comprises a tapered outer surface (page 1, lines 60-74).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allen to provide wherein the first sealing member comprises a tapered outer surface. Incorporating the two tapered seals 12 and 18 of Anderson would provide a leakproof joint (page 2, lines 15-16), as recognized by Anderson.
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Bake et al. (U.S. Patent No. 3,87,636).
Regarding claim 24, Allen discloses the invention as essentially claimed, and further discloses  wherein the upper spindle (E, K) comprises a lower spindle engaging portion (interior of E), the lower spindle (D, d) includes an upper spindle engaging surface (d) that is received in a bore of the lower spindle engaging portion (interior of E) to matingly engage the upper spindle (E, K) to the lower spindle (D, d).
Allen fails to disclose the upper spindle engaging surface that defines an upper spindle receiving bore, and the lower spindle engaging portion of the upper spindle is received in the upper spindle receiving bore defined by the lower spindle to matingly engage the upper spindle to the lower spindle (Col. 6, lines 11-22).
Bake teaches a reciprocating valve wherein an upper spindle engaging surface (56) defines an upper spindle receiving bore (56), and a lower spindle engaging portion (66) of an upper spindle (65, 66) is received in the upper spindle receiving bore (56) defined by a lower spindle (52, 21) to matingly engage the upper spindle (65, 66) to the lower spindle 52, 21.
It would have bene obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Allen to provide the upper spindle engaging surface that defines an upper spindle receiving bore, and the lower spindle engaging portion of the upper spindle is received in the upper spindle receiving bore defined by the lower spindle to matingly engage the upper spindle to the lower spindle, as taught by Bake, because a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding claim 25, Allen as modified teaches the invention as essentially claimed, and further teaches wherein the lower spindle engaging portion (interior of E) comprises multiple flats that each engage part of the upper spindle engaging surface (d) of the lower spindle D, d (page 1, lines 103-110).
Regarding claim 26, Allen as modified teaches the invention as essentially claimed, and further teaches wherein the upper spindle (E, K) comprises a tool engaging portion (N) shaped for engagement by a tool to facilitate rotation of the upper spindle E, K (page 2, lines 5-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753